                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ALBERT HOLGUIN,

                       Plaintiff,

v.                                                           No. 2:19-cv-00205-CG-KRS

BREANNA SHERROW,

                       Defendant.

                                        SCHEDULING ORDER

        THIS MATTER comes before the Court following a telephonic Rule 16 scheduling

conference held on April 29, 2019. At the hearing, the Court adopted the parties’ proposed Joint

Status Report and Provisional Discovery Plan.

        IT IS, THEREFORE, ORDERED that the parties shall follow the following discovery

plan:

        (a) Maximum of twenty-five interrogatories per party to the other party with responses

           due thirty days after service.

        (b) Maximum of twenty-five requests for admission per party to the other party with

           responses due thirty days after service.

        (c) Maximum of ten (10) depositions by each party. Depositions shall not exceed seven

           (7) hours unless extended by the parties.

        IT IS FURTHER ORDERED that the following case management deadlines shall

govern:

        (a) Plaintiff’s deadline to amend pleadings or join additional parties in accordance with

           Federal Rule of Civil Procedure 15: October 7, 2019;


                                                                                    Scheduling Order
                                                                                         Page 1 of 2
       (b) Plaintiff’s expert-disclosure deadline: October 21, 2019;

       (c) Defendant’s expert-disclosure: November 21, 2019;

       (d) Deadline for supplementing discovery/disclosures: December 12, 2019;

       (e) Termination of discovery: January 13, 2020;

       (f) Motions relating to discovery: February 13, 2020;

       (g) All other motions, including dispositive and Daubert motions: February 20, 2020;

       (h) Pretrial order:     Plaintiff to Defendants by: March 16, 2020;

                               Defendant to Court by: March 23, 2020.

       IT IS FURTHER ORDERED that the Court must approve any changes to the timing or

scope of discovery, other than the parties’ agreement to extend the length of a deposition beyond

seven hours made during the deposition in question. Discovery must be completed on or before

the termination of the discovery deadline. A written discovery request must be propounded by a

date so that the response to that request shall be due on or before the discovery deadline. The

parties are further reminded that the cutoff for motions related to discovery does not relieve the

party of the 21-day time period under Local Rule 26.6 to challenge a party’s objections to

answering discovery. The parties are encouraged to review Federal Rule of Procedure 26(a)(2)

to ensure they properly disclose all testifying witnesses, not just those for whom a report is

required.

                                                      ______________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                                                     Scheduling Order
                                                                                          Page 2 of 2
